Kupferman, J. (concurring).
It should be made clear that our determination is to the effect that the plaintiff is entitled to recover against the defendant Chase based on that defendant’s negligence. Because no motion has been made with respect thereto, we do not grant summary judgment against the defendant Totowa, which was also negligent. [We are informed that at the time the original motion was made, jurisdictional questions involving the defendant Totowa had not yet been resolved. See 49 AD2d 731.] We also leave for final determination the question of the relative claims between both defendants.